Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 11, 2017

                                     No. 04-16-00663-CV

                         THE UNIVERSITY OF TEXAS SYSTEM,
                                     Appellant

                                               v.

                                     Margot MENJIVAR,
                                          Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-15666
                          Honorable Gloria Saldana, Judge Presiding


                                        ORDER
         Appellant’s unopposed second motion for extension of time to file the appellant’s reply
brief is granted. We order appellant’s reply brief due August 25, 2017.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk